DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on January 19, 2021 were received and fully considered. Claims 1, 5, and 7 were amended. Claims 4 and 6 were cancelled. Upon further consideration, Examiner is of the opinion that the claimed invention is in condition for allowance. The amendment to the claims and drawings also overcome the previous 35 USC 112B rejections and drawing objections. Please see below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to system claims non-elected without traverse. Accordingly, claims 11-20 have been cancelled.

Interview Summary
See attached.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Schox on April 7, 2021.

The application has been amended as follows: 
Claims 11-20: cancelled


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “a substrate physically supporting the first and the second set of temperature sensors and the first and the 
The closest teachings to the currently claimed invention were the references applied in the previous office action. While the cited references certainly teach measuring core body temperature and heat flux channels, the unique structural arrangement as claimed in amended claim 1 would not have been obvious. Examiner agrees with applicant that claim 1, as amended to incorporate former dependent claims 4 and 6, is allowable as the previously applied references do not teach and/or suggest a substrate physically supporting the first and the second set of temperature sensors and the first and the second thermal cages: wherein the first and the second set of temperature sensors each comprise: a beginning region temperature sensor arranged 
Therefore, claims 1-3, 5, and 7-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791